Harris, J.
[1.] The chief question made by the bill of exceptions is, *212whether the Superior Court of Oglethorpe county had rightful jurisdiction over Glenn Wynne, of Coweta county, one of the defendants.
As a general rule, a defendant has a constitutional right to he sued in the county of his residence, and not to be dragged to answer at a remote tribunal at the pleasure or will of a complainant. A most valuable privilege, which we will be careful not to endanger. Glenn Wynne is charged by the bill of complainants with conspiring and colluding with John G. Crane, of South Carolina, to defeat the interest of complainants in land sold to said Crane by him as administrator, such sale being unauthorized by the will of John Wynne or the laws of the State; as also in the misapplication of the assets of the testator’s estate, and that Crane purchased with notice, and that Glenn Wynne illegally made to him a deed for the land, &e. These facts are admitted by the demurrer. Perteet, the tenant of Crane, residing in Oglethorpe, is a party defendant, and, as relief is sought from him, complainants were enabled to institute their suit properly in that county. If Glenn Wynne did make, as alleged, an illegal conveyance of land in which complainants were interested, to Crane, and that conveyance stood in the way of the complete assertion of their rights under the will of John Wynne, it is difficult to perceive how full relief could have been obtained any where without acting on Glenn Wynne. His connexion with Crane and tenant was of such a kind in law as to make him a necessary party ; and if the jurisdiction of the Superior Court of Oglethorpe over Perteet, as tentant of Crane, was rightful, we are not able to perceive why it was not rightful also over Glenn O. Wynne.
[2.] We apprehend that is the office and duty of a Court of Equity to cause-the deed made by Glenn O. Wynne to Crane, if illegal, or unauthorized, or if in any way it clouds or obstructs the title of complainants to the land under the will of John Wynne, to be cancelled.
[3.] Nor are we enabled to consider the bill in this case, in any proper sense, as multifarious ; the transactions all *213grow out of the sale of the laud, and all the parties are intimately connected with, or concerned in them, and are consequently proper parties in reference to a proper subject matter.
We therefore affirm the judgment overruling the demurrer.